IN THE SUPREME COURT OF THE STATE OF DELAWARE

CHARLESTON S. WILLIAMS,                 §
                                        §
      Defendant Below-                  §   No. 483, 2014
      Appellant,                        §
                                        §
      v.                                §   Court Below—Superior Court
                                        §   of the State of Delaware,
STATE OF DELAWARE,                      §   in and for Kent County
                                        §   Cr. ID No. 0910002934
      Plaintiff Below-                  §
      Appellee.                         §

                          Submitted: September 16, 2014
                           Decided: September 23, 2014

                                     ORDER

      This 23rd day of September 2014, it appears to the Court that, on September

3, 2014, the Senior Court Clerk issued a notice to the appellant to show cause why

this appeal should not be dismissed for his failure to file a notice of appeal within

thirty days of the October 3, 2013 order denying his motion for correction of illegal

sentence. The appellant has not responded to the notice to show cause within the

required ten-day period and therefore dismissal of the appeal is deemed to be

unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                              BY THE COURT:

                                              /s/ Henry duPont Ridgely
                                              Justice